EXHIBIT Domain Name Purchase Agreement The current owner of the domain names identified below (hereinafter referred to as "Seller") desires to sell all rights, title and interest in such domain names to the Purchaser, and the Purchaser desires to acquire same rights, title and interest in such domains name from the Seller. Therefore, it is agreed between the parties as follows: 1.The domain names to be transferred from the Seller to the Purchaser are nnn.netand nnn.bz(referred to sometimes herein as "Domain Names.") 2.The Seller agrees to transfer to the Purchaser all right, title and interest in and to the identified Domain Names, including any trademark rights associated with the Domain Names itself and all Internet traffic to the Domain Names.
